Case: 14-10503      Document: 00512980405         Page: 1    Date Filed: 03/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10503
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 24, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO BERNABE GONZALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-206-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Francisco Bernabe Gonzales pleaded guilty to one count of conspiracy to
possess with intent to distribute methamphetamine. The district court found
that Gonzales qualified as a career offender under U.S.S.G. § 4B1.1 and
ultimately sentenced him to 235 months of imprisonment. As he did in the
district court, Gonzales argues that his prior Texas conviction for evading
arrest or detention with a vehicle was not a crime of violence and, thus, he did


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10503    Document: 00512980405     Page: 2   Date Filed: 03/24/2015


                                 No. 14-10503

not qualify as a career offender. However, he concedes that his argument is
foreclosed by our decision in United States v. Harrimon, 568 F.3d 531 (5th Cir.
2009).      The Government has filed an unopposed motion for summary
affirmance, or, in the alternative, a motion for an extension of time to file a
responsive brief.
      In Harrimon, 568 F.3d at 532-33, 536 (5th Cir. 2009), we held that the
Texas offense of evading arrest or detention with a vehicle is a violent felony
under the Armed Career Criminal Act (ACCA) because “fleeing by vehicle
poses a serious risk of injury to others.” Our treatment of “violent felony”
under the ACCA is interchangeable with our treatment of “crime of violence”
under § 4B1.2(a). United States v. Moore, 635 F.3d 774, 776 (5th Cir. 2011).
“It is a firm rule of this circuit that in the absence of an intervening contrary
or superseding decision by this court sitting en banc or by the United States
Supreme Court, a panel cannot overrule a prior panel’s decision.” Burge v.
Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999).           Accordingly,
Harrimon forecloses Gonzales’s contention that his offense was not a crime of
violence.
      The Government’s motion for summary affirmance is GRANTED, its
motion for an extension of time in which to file a brief is DENIED, and the
judgment of the district court is AFFIRMED. Appointed counsel’s motion to
withdraw and to appoint substitute counsel based on his acceptance of
employment with the District Attorney’s Office is GRANTED.




                                       2